Citation Nr: 0309445	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-02 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an earlier effective date prior to March 24, 
1999, for service connection for schizophrenia, to include on 
the basis of clear and unmistakable error (CUE) in a May 1975 
rating decision.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
chronic undifferentiated schizophrenia and assigned a 100 
percent rating effective from March 24, 1999.  The veteran 
contends that an earlier effective date either from the date 
of discharge from service or from April 1975, the date of his 
original application for service connection, is warranted, 
due to CUE in a May 1975 rating decision by the Wilmington, 
Delaware Regional Office, which denied service connection for 
a nervous condition.  

In January 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veteran Law Judge at the RO.  
A copy of the transcript is associated with the claims file.


REMAND

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This liberalizing legislation is 
applicable to the appellant's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  The VCAA provides a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts.

A preliminary review of the record discloses that the RO has 
not complied with the notice and duty to assist provisions of 
the VCAA.  In particular, the RO has not notified the veteran 
of what evidence he needs to establish his earlier effective 
date and CUE claims nor indicated what evidence VA has 
obtained and/or plans to obtain.  The RO has not supplied the 
veteran with the regulations pertinent to his claims, 
specifically, 38 C.F.R. §§ 3.151(a), 3.155, 3.156, 3.157, 
3.158, 3.160(e), 3.304, and 3.400(a), (b), (k).  Nor has the 
RO discussed the presumption of soundness with regard to the 
in-service change in diagnosis from schizophrenic reaction, 
mixed type, to a pre-existing antisocial personality disorder 
and its relationship to CUE in the May 1975 rating decision.

Under the regulations, VA treatment or examination reports 
will be accepted as an informal claim for benefits once a 
formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree.  
The Board observes that in a February 1991 statement the 
veteran indicated that he was receiving treatment at the 
Wilmington, Delaware VA Medical Center and that he was 
receiving Social Security Administration (SSA) disability 
benefits.  Similarly, in a March 1999 statement, the veteran 
indicated that he was being treated at the Ft. Miley, 
California VA Medical Center.  Such records have not been 
associated with claims file.  The duty to assist includes 
obtaining pertinent service, VA and SSA treatment records.   
Therefore, the RO should contact the veteran and ask him to 
identify and sign releases for health care providers that 
treated him from May 1970 to March 1999 for any psychiatric 
disorder and to obtain VA and SSA records for the same 
period.  

Thus, in compliance with the VCAA, the Board finds that the 
case must be REMANDED to the RO for further development:

1.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder(s) from May 1970 to 
March 1999.  The RO should obtain records 
from each health care provider he 
identifies, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.

3.  The RO should obtain the veteran's 
medical records from the Ft. Miley, 
California and Wilmington, Delaware VA 
Medical Centers for treatment for any 
psychiatric disorder(s) from May 1970 to 
March 1999.  Please obtain the following 
types of records: notes, discharge 
summaries, consults, medications, imaging 
(X-Ray, MRI, CT scan), psychological 
testing results, procedures, problem 
list, and confirmed diagnoses.  If 
records are unavailable, please have the 
provider so indicate.

4.  The RO should request copies of any 
decisions, testimony, and accompanying 
medical records submitted in support of 
any claim by the veteran for disability 
benefits from the Social Security 
Administration (SSA). 

5.  Following completion of 1 through 4 
above, the RO should readjudicate the 
issue of whether there was CUE in the May 
1975 rating decision, denying service 
connection for a nervous disorder to 
include a discussion of the presumption 
of soundness and the change in-service 
diagnoses from schizophrenic reaction, 
mixed type, to a pre-existing condition 
(personality disorder).  The RO should 
set forth the laws and regulations, to 
include 38 C.F.R. § 3.304, which 
establish the basis for its opinion.  
After determining whether there was CUE 
in the May 1975 rating decision, denying 
service connection for a nervous 
disorder, the RO should readjudicate the 
issue of entitlement to an earlier 
effective date.  If the determination 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to this appeal, to 
include 38 C.F.R. §§ 3.151(a), 3.155, 
3.156, 3.157, 3.158, 3.160(e), and 
3.400(a), (b), (k), (q), (r).  The 
requisite period of time for a response 
should be afforded.   

6.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the appellant's claim.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



